DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages , filed 02/04/2022, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtake (US 2018/0264852) in view of Saito (JP 2004133488) and further in view of Murayama (JP H09300449).
With regard to claim 1, Ohtake discloses a heating device (300) comprising:
a vacuum conveyor (302) configured to convey a sheet (P) that has passed through the first heater while sucking the sheet;
a second heater (301) configured to heat the sheet being conveyed by the vacuum conveyor;
Ohtake does not disclose a first heater configured to heat a sheet to which a liquid has been applied and circuitry configured to cause the first heater to heat the sheet when sheet data regarding the sheet satisfies a predetermined condition, wherein the predetermined condition comprises the sheet being coated and the sheet having a thickness equal to or less than a threshold value, wherein the circuitry is further configured to refrain from causing the first heater to heat the sheet when sheet data regarding the sheet does not satisfy the predetermined condition.
However, Saito teaches a drying device (87) having a first heater (89) configured to heat a sheet (S) to which liquid (I) has been applied [Fig. 10]; a control unit (C) configured to cause the first heater to heat the sheet when sheet data regarding the sheet satisfies a predetermined condition, wherein the predetermined condition comprises the sheet being coated [controller turns on the heater at the detection of a coated paper detection signal] and the control unit also refrains from causing the first heater to heat the sheet when sheet data regarding the sheet doe not satisfy the predetermined condition [if the fixing paper is plain paper, the heater remains off].
In addition, Murayama teaches the operation of the hot plate is based on the material and thickness of the sheet [Para. 0006].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a first heater to the heating device of Ohtake in order to heat a surface of the sheet on a side opposite to a surface onto which the liquid is applied and to improve the drying efficiency. 

It would have also been obvious to base the heating of the sheet by the first heater on predetermined conditions of the sheet being coated and the sheet thickness in order to control defects to the sheet. [Murayama - Abstract]
With regard to claim 2, Ohtake’s modified heating device discloses all the limitations of claim 1, and Mizushima also discloses wherein the sheet data includes a thickness of the sheet or basis weight of the sheet [Para. 0317].
With regard to claim 3, Ohtake’s modified heating device discloses all the limitations of claim 1, and Mizushima also discloses, wherein the sheet data includes a type of the sheet [Para. 0317].
With regard to claim 4, Ohtake’s modified heating device discloses all the limitations of claim 1, and Mizushima also discloses, wherein the sheet data includes information on whether a treatment liquid has been applied to the sheet or not [ink discharge amount; Para. 0317].
With regard to claim 5, Ohtake's modified heating device discloses all the limitations of claim , and Mizushima also discloses wherein the circuitry is configured to cause the first heater to change a heating duty based on an application amount of the treatment liquid [Para. 0318].
With regard to claim 6, Ohtake’s modified heating device discloses all the limitations of claim 1, and Ohtake also discloses further comprising a conveyor (202) [transfer cylinder; Para. 0044] configured to convey the sheet that has passed through the first heater to the vacuum conveyor.
With regard to claim 7, Ohtake’s modified heating device discloses all the limitations of claim 1, and Ohtake modified also discloses the heating device is configured to dry sheets that have been marked by a printer (200) [para. 0040; Fig. 1].
claim 8, Ohtake discloses a drying device (300) configured to dry a sheet (P) to which a liquid discharge unit discharges a liquid, the drying device comprising:
a vacuum conveyor (302) configured to convey the sheet while sucking the sheet; and
a second dryer (301) configured to dry the sheet being conveyed by the vacuum conveyor.
Ohtake does not disclose a first dryer configured to dry the sheet that has passed through the liquid discharge unit and circuitry configured to cause the first dryer to dry the sheet when sheet data regarding the sheet satisfies a predetermined condition, and circuitry configured to cause the first dryer to dry the sheet when sheet data regarding the sheet satisfies a predetermined condition, wherein the predetermined condition comprises the sheet being coated and the sheet having a thickness equal to or less than a threshold value; and wherein the circuitry is further configured to refrain from causing the first dryer to dry the sheet when sheet data regarding the sheet does not satisfy the predetermined condition.
However, Saito teaches a drying device (87) having a first dryer (89) [Fig. 10] configured to dry a sheet (S) that has passed through a liquid discharge unit (11-14) [image carrier, developing unit & transfer unit]; a control unit (C) configured to cause the first dryer to dry the sheet when sheet data regarding the sheet satisfies a predetermined condition, wherein the predetermined condition comprises the sheet being coated [controller turns on the heater at the detection of a coated paper detection signal] and the control unit also refrains from causing the first dryer to dry the sheet when sheet data regarding the sheet does not satisfy the predetermined condition [if the fixing paper is plain paper, the heater remains off].
In addition, Murayama teaches the operation of the hot plate is based on the material and thickness of the sheet [Para. 0006].

In addition, it would have been obvious to control the first heater to dry a sheet of Ohtake based on when sheet data based on the sheet satisfies a predetermined condition in order to modify a heating state according to conditions when performing drying of the paper. 
It would have also been obvious to base the heating of the sheet by the first heater on predetermined conditions of the sheet being coated and the sheet thickness in order to control defects to the sheet. [Murayama — Abstract]
With regard to claim 9, Ohtake discloses a liquid discharge apparatus (1) comprising:
a liquid discharge unit (220) [Para. 0044] configured to discharge a liquid [ink; Para. 0044] to a sheet (P); and
the modified heating device disclosing all the limitations of claim 1.
With regard to claim 10, Ohtake discloses a liquid discharge apparatus (1) comprising:
a liquid discharge unit (220) [Para. 0044] configured to discharge a liquid [ink; Para. 0044] to a sheet (P); and
the modified drying device disclosing all the limitations of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853